



Exhibit 10.8




International Notice of Terms
Restricted Stock Units (Stock-Settled)
To:        «Name»
BEMSID:    «BEMS_ID»
Grant Date:    «Grant Date»
As part of its executive compensation program, The Boeing Company (the
“Company”) has awarded you a Restricted Stock Unit award (the “Award”) pursuant
to The Boeing Company 2003 Incentive Stock Plan, as amended and restated from
time to time (the “Plan”), and the provisions contained herein (the “Notice”).
Capitalized terms not otherwise defined in this Notice shall have the meaning
ascribed to them in the Plan. Your Award is subject to the terms of the Plan. If
there is any inconsistency between the terms of this Notice and the terms of the
Plan, the Plan’s terms shall control. You are required to accept and acknowledge
the terms and conditions of the Award, through the mechanism and procedures
determined by the Company, as a condition to receiving the Award. The terms and
conditions of the Award are as follows:
1.
RSU Award. You have been awarded «RSU_Units» Restricted Stock Units (“RSUs”).
Each RSU corresponds to one share of Common Stock.

2.
RSU Account. The Company will maintain a record of the number of awarded RSUs in
an account established in your name.

3.
Vesting of RSUs. Subject to Sections 6 and 7, your RSUs will vest on the third
anniversary of the Grant Date (or if such date is not a Trading Day, the next
Trading Day) (the “Vesting Date”). As soon as reasonably practicable following
the Vesting Date, you shall receive a number of shares of Common Stock equal to
the aggregate number of RSUs that vest as of such date. Notwithstanding the
foregoing, the RSUs may be settled in the form of: (a) cash, to the extent
settlement in shares of Common Stock (i) is not standard Company practice in
your country of employment (ii) is prohibited under applicable laws, (iii) would
require you, the Company or, if different, the Related Company that employs you
(the “Employer”) to obtain the approval of any governmental and/or regulatory
body in your country of residence (and country of employment, if different), or
(iii) is administratively burdensome; or (b) shares of Common Stock, but the
Company may require you to immediately sell such shares if necessary to comply
with applicable laws (in which case, you hereby expressly authorize the Company
to issue sales instructions in relation to such shares on your behalf). If,
after the grant date but prior to the Vesting Date, you transfer employment to a
Related Company in another country (you will be considered to have transferred
to a Related Company if you are paid through that Related Company’s payroll) and
the Company does not settle RSUs in shares of Common Stock in that country, the
RSUs will be settled in cash. Subject to the terms and conditions outlined under
Section 6 and 7, this Award is granted on the condition that you remain
continuously employed by the Company or a Related Company from the Grant Date
through the Vesting Date. “Trading Day” shall mean a day on which the New York
Stock Exchange is open for trading.

4.
Dividend Equivalents.

4.1 While RSUs are in your account, they will earn dividend equivalents in the
form of additional RSUs. Specifically, as of each dividend payment date for
Common Stock, your RSU account will be credited with additional RSUs (“dividend
equivalent RSUs”) equal in number to the number of shares of Common Stock that
could be bought with the cash dividends that would be paid on the RSUs in your
account if each RSU were one share of Common Stock.
4.2 The number of shares of Common Stock that could be bought with the cash
dividends will be calculated to two decimal places and will be based on the
“Fair Market Value” of a share of Common Stock on the applicable dividend
payment date. For purposes of this Award, “Fair Market Value” means the average
of the high and the low per share trading prices for Common Stock as reported by
The Wall Street Journal for the specific dividend payment date, or by such other
source as the Company deems reliable.
4.3 Dividend equivalent RSUs will vest at the same time and in the same manner
as the RSUs with which they are associated.
5.
Adjustment in Number of RSUs. The number of RSUs in your account will be
adjusted proportionately for any increase or decrease in the number of issued
shares of Common Stock resulting from any stock split, combination or exchange
of Common Stock, consolidation, spin-off or recapitalization of Common Stock, or
any similar capital adjustment or the payment of any stock dividend.

6.
Termination Due to Retirement, Layoff, Disability, or Death. In the event your
employment is terminated prior to






--------------------------------------------------------------------------------





the Vesting Date by reason of retirement, layoff, disability, or death, your RSU
payout, including any dividend equivalent RSUs, will be prorated based on the
number of full and partial calendar months you spent on the active payroll
during the vesting period (beginning with the first full calendar month after
the Grant Date). Payment for this Award will be made (i) in cash (rather than
shares of Common Stock) as soon as administratively possible, but not later than
60 days after your termination of employment, in the event that your employment
is terminated by reason of disability or death, or (ii) in shares of Common
Stock at the same time as payment would have been made pursuant to Section 3 had
your employment not terminated prior to the Vesting Date, in the event that your
employment is terminated by reason of retirement or layoff (provided, however,
that if your termination by reason of retirement or layoff results in a taxable
event at the time of termination, payment of the Award may be made in accordance
with clause (i)). For purposes of this Award, “retirement” means a voluntary
termination of employment under the conditions that satisfy the definition of
“retirement” under the terms of a defined benefit pension plan maintained by the
Company or a Related Company in which you participate. If you are not eligible
to participate in such a defined benefit pension plan, “retirement” means
termination of employment voluntarily by you after you have attained either (x)
age 55 with 10 years of service, or (y) age 62 with one year of service. For
purposes of this Award, “disability” means a disability entitling you to
benefits under any long-term disability policy sponsored by the Company or a
Related Company.
7.
Forfeiture Upon Other Terminations. In the event your employment is terminated
prior to the Vesting Date for any reason (including for cause and resignation
prior to retirement eligibility) other than those reasons described in
Section 6, all RSUs (and all associated dividend equivalent RSUs) granted
hereunder shall immediately be forfeited and canceled.

8.
Leave of Absence. Unless otherwise required by law, in the event you have an
authorized leave of absence at any time during the vesting period which absence
extends beyond three full calendar months (including any absence that began
before the Grant Date), your RSU payout, including any dividend equivalent RSUs,
will be prorated based on the number of full and partial calendar months you
spent on the active payroll during the vesting period (beginning with the first
full calendar month after the Grant Date).

9.
Transferability. RSUs are not transferable except by will or by laws of descent
and distribution. You may designate a beneficiary to receive your Award in the
event of your death.

10.
Clawback and Forfeiture Policy.

10.1 This Award and any proceeds resulting from the vesting of this Award are
subject to the Clawback Policy adopted by the Company’s Board of Directors, as
amended from time to time (the “Policy”). The Policy provides (among other
things) that an Award may be subject to clawback and forfeiture (meaning that
the Award or proceeds thereof must be promptly returned to the Company if
already distributed, or that you will lose your entitlement to an Award if it
has not yet been distributed) in the discretion of the Committee, if the
Committee determines that you have (i) violated, or engaged in negligent conduct
in connection with the supervision of someone who violated, any Company policy,
law, or regulation that has compromised the safety of any of the Company’s
products or services and has, or reasonably could be expected to have, a
material adverse impact on the Company, the Company’s customers or the public;
or (ii) engaged in fraud, bribery, or illegal acts like fraud or bribery, or
knowingly failed to report such acts of an employee over whom you had direct
supervisory responsibility.
10.2 In addition, subject to applicable law, or except as may be otherwise
provided in the Addendum, this Award and any proceeds resulting from the vesting
of this Award are subject to clawback and forfeiture in the event you engage in
any of the following conduct, as determined by the Company or its delegate in
its sole discretion, prior to the second anniversary of the later of the Vesting
Date or receipt of payment of the Award: you (i) plead or admit to, are
convicted of, or are otherwise found guilty of a criminal or indictable offense
involving theft, fraud, embezzlement, or other similar unlawful acts against the
Company or against the Company’s interests; (ii) directly or indirectly engage
in competition with any aspect of Company business with which you were involved
or about which you gained Company proprietary or confidential information; (iii)
induce or attempt to induce, directly or indirectly, any of the Company’s
employees, representatives or consultants to terminate, discontinue or cease
working with or for the Company, or to breach any contract with the Company, in
order to work with or for, or enter into a contract with, you or any third
party; (iv) disparage or defame the Company or its products or current or former
employees, provided that this clause shall not be construed to prohibit any
individual from reporting, in good faith, suspected unlawful conduct in the
workplace; or (v) take, misappropriate, use or disclose Company proprietary or
confidential information. Clawback can, if possible and where permitted by local
law, be made by deducting payments that will become due in future (including
salary, bonuses, or share awards). Your acceptance of this Award shall
constitute your acknowledgement and recognition that your compliance with this
Section 10 is a condition for your receipt of this Award. For purposes of this
Section 10, the Company shall include the Company and all Related Companies.
10.3 Nothing in this Section 10 will apply to legally protected communications
to government agencies or statements made in the course of sworn testimony in
administrative, judicial or arbitral proceedings.
11.
Tax Withholding. Subject to the terms of the Plan and as a condition to the
grant of the RSUs, you acknowledge and






--------------------------------------------------------------------------------





agree that, regardless of any action taken by the Company or the Employer, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the RSUs, including,
but not limited to, the grant, vesting or payment of the RSUs; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. If your country of employment (and/or the
country of residence, if different) requires withholding of Tax-Related Items,
then prior to the issuance and delivery of any shares of Common Stock or cash
upon the vesting of this Award, the Company, the Employer, or any plan
administrator, as applicable: (x) shall withhold a sufficient number of whole
shares of Common Stock otherwise issuable upon the vesting of this Award that
have an aggregate Fair Market Value sufficient to pay the Tax-Related Items
required to be withheld (in which case, the cash equivalent of such withheld
shares of Common Stock shall be used to settle the withholding obligation); or
(y) shall withhold an amount from your regular salary and/or wages, or from any
other amounts payable to you, equal to the Tax-Related Items required to be
withheld.
Depending on the withholding method, the Company, the Employer, or any plan
administrator, as applicable, may withhold or account for Tax-Related Items by
considering applicable statutory withholding rates, but such withholding shall
not exceed an amount of withholding based on the maximum statutory rates in your
applicable tax jurisdiction(s) (unless a lesser amount of withholding is
required to avoid the classification of this Award as a liability on the
Company’s consolidated balance sheet or other adverse accounting treatment).
In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through your regular salary and/or
wages or other amounts payable to you, no shares of Common Stock will be issued
to you and no cash payment will be made unless and until satisfactory
arrangements (as determined by the Company or its delegate) have been made by
you with respect to the payment of any Tax-Related Items which the Company
determines, in its sole discretion, must be withheld or collected with respect
to this Award. If you are subject to taxation in more than one jurisdiction, you
acknowledge that the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. By accepting the
grant of this Award, you expressly consent to the withholding of shares of
Common Stock and/or the withholding of amounts from your regular salary and/or
wages, or other amounts payable to you, as provided for hereunder. All other
Tax-Related Items related to this Award and any shares of Common Stock or cash
acquired pursuant to the vesting of this Award are your sole responsibility.
12.
Consent to Collection, Processing and Transfer of Personal Data. The Company is
located at 100 North Riverside, Chicago, IL 60606, U.S.A. and grants RSUs under
the Plan to employees of the Company and its Related Companies in its sole
discretion. In conjunction with the Company’s grant of the RSUs under the Plan
and its ongoing administration of such awards, the Company is providing the
following information about its data collection, processing and transfer
practices (“Personal Data Activities”). In accepting the grant of the RSUs, you
expressly and explicitly consent to the Personal Data Activities as described
herein.

12.1 Data Collection, Processing and Usage. The Company collects, processes and
uses your personal data, including your name, home address, email address, and
telephone number, date of birth, social insurance number or other identification
number, salary, citizenship, job title, any Common Stock or directorships held
in the Company, and details of all RSUs or any other equity compensation awards
granted, canceled, exercised, vested, or outstanding in your favor, which the
Company receives from you. In granting the RSUs under the Plan, the Company will
collect, process and use your personal data for purposes of allocating Common
Stock and implementing, administering and managing the Plan. The Company’s legal
basis for the collection, processing and usage of your personal data is your
consent.
12.3 Stock Plan Administration Service Provider. The Company transfers your
personal data to an independent service provider based in the United States,
which assists the Company with the implementation, administration and management
of the Plan (the “Stock Plan Administrator”). In the future, the Company may
select a different Stock Plan Administrator and share your personal data with
another company that serves in a similar manner. The Stock Plan Administrator
will open an account for you to receive and trade Common Stock acquired under
the Plan. You will be asked to agree on separate terms and data processing
practices with the Stock Plan Administrator, which is a condition to your
ability to participate in the Plan.
12.3 International Data Transfers. The Company and the Stock Plan Administrator
are based in the United States. You should note that your country of residence
may have enacted data privacy laws that are different from the United States.
The Company’s legal basis for the transfer of your personal data to the United
States is your consent.
12.4 Voluntariness and Consequences of Consent Denial or Withdrawal. Your
participation in the Plan and your





--------------------------------------------------------------------------------





grant of consent is purely voluntary. You may deny or withdraw your consent at
any time. If you do not consent, or if you later withdraw your consent, you may
be unable to participate in the Plan. This would not affect your existing
employment or salary; instead, you would forfeit the opportunities associated
with the Plan.
12.5 Data Subjects Rights. You may have a number of rights under the data
privacy laws in your country of residence. For example, your rights may include
the right to (i) request access or copies of personal data the Company
processes, (ii) request rectification of incorrect data, (iii) request deletion
of data, (iv) place restrictions on processing, (v) lodge complaints with
competent authorities in your country, and/or (vi) request a list with the names
and addresses of any potential recipients of your personal data. To receive
clarification regarding your rights or to exercise your rights, you should
contact your local human resources department.
13.
Miscellaneous.

13.1 No Right to Continued Employment or Service. This Notice shall not confer
upon you any right to continuation of employment by the Company or any Related
Company nor shall this Notice interfere in any way with the Company’s or any
Related Company’s right to terminate your employment at any time, except to the
extent expressly provided otherwise in a written agreement between you and the
Company or a Related Company or as prohibited by law.
13.2 Termination Indemnities. The Award is an extraordinary item of compensation
outside the scope of your employment contract, if any. As such, the Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments to
which you may be otherwise entitled.
13.3 Discretionary Nature of Plan; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of the Award under the Plan is a one-time benefit and does not
create any contractual or other right to receive other awards or benefits in
lieu of awards in the future. Future awards, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the form of award, and the vesting provisions.
13.4 EU Age Discrimination Rules. If you are a local national of and employed in
a country that is a member of the European Union, the grant of this Award and
the terms and conditions governing this Award are intended to comply with the
age discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent that
a court or tribunal of competent jurisdiction determines that any provision of
this Notice is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.
13.5 Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or other awards granted to you under
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third
party-designated by the Company.
13.6 Private Placement. The grant of the Award is not intended to be a public
offering of securities in your country of residence (and country of employment,
if different) but instead is intended to be a private placement. As a private
placement, the Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the Award is not subject to the
supervision of the local securities authorities.
13.7 English Language. You acknowledge and agree that it is your express intent
that the Notice, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If you are in a country where English is not an official language, you
acknowledge that you are sufficiently proficient in English or have the ability
to consult with an advisor who is sufficiently proficient in the English
language, so as to allow you to understand the terms and conditions of this
Notice, the Plan and any other documents related to the Award. If you have
received the Notice, the Plan or any other documents related to the RSUs
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.
13.8 Section 409A. This Award is intended to be exempt from or otherwise comply
with Section 409A of the U.S. Internal Revenue Code and the regulations and
guidance issued thereunder (“Section 409A”), and shall be interpreted and
construed consistently with such intent. If you are a Specified Employee (as
defined by the Company for purposes of Section 409A) upon your separation from
service (as defined under Section 409A), any payments that are subject to the
requirements of Section 409A and payable upon such separation from service from
shall be delayed until six months after the date of the separation from service,
to the extent required under Section 409A.
13.9 Compliance with Local Law. If you are resident or employed outside of the
United States, as a condition to the grant of the Award, you agree to repatriate
all payments attributable to the shares of Common Stock or cash





--------------------------------------------------------------------------------





acquired under the Plan in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you agree to take any and all actions, and consent to
any and all actions taken by the Company and its Related Companies, as may be
required to allow the Company and its Related Companies to comply with local
laws, rules and regulations in your country of residence (and country of
employment, if different). Finally, you agree to take any and all actions as may
be required to comply with your personal legal and tax obligations under local
laws, rules and regulations in your country of residence (and country of
employment, if different).
13.10 Requirements of Law. The Award and payment thereof shall be subject to,
and conditioned upon, satisfaction of all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
13.11 Addendum to Notice. Notwithstanding any provisions of this Notice to the
contrary, the Award shall be subject to such special terms and conditions for
your country of residence (and country of employment, if different), as the
Company may determine in its sole discretion and which shall be set forth in an
addendum to these terms and conditions (the “Addendum”). If you transfer your
residence and/or employment to another country, any special terms and conditions
for such country will apply to the Award to the extent the Company determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the Award and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate your transfer). In all circumstances,
the Addendum shall constitute part of this Notice.
13.12 Governing Law. All questions concerning the construction, validity and
interpretation of this Notice and the Plan shall be governed and construed
according to the laws of the State of Delaware in the United States without
regard to the application of the conflicts of laws provisions thereof, except as
may be expressly required by other applicable law or as may be otherwise
provided in the Addendum. Any disputes regarding this Award or the Plan shall be
brought only in the state or federal courts of the State of Delaware in the
United States, except as may be expressly required by other applicable law or as
may be otherwise provided in the Addendum.
13.13 Insider Trading Notice. You acknowledge that, depending on your broker’s
country of residence or where Common Stock is listed, you may be subject to
insider trading restrictions and/or market abuse laws which may affect your
ability to accept, acquire, sell or otherwise dispose of Common Stock, rights to
Common Stock or rights linked to the value of Common Stock during such times you
are considered to have “inside information” regarding the Company as defined in
the laws or regulations in your country. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information. Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities. You understand that third parties may include fellow
employees. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. You acknowledge that it is your responsibility
to comply with any restrictions and you are advised to speak to your personal
legal advisor on this matter.
13.14 Additional Requirements. The Company reserves the right to impose other
requirements on the Award, and your participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the Award and
the Plan. Such requirements may include (but are not limited to) requiring you
to sign any agreements or undertakings that may be necessary to accomplish the
foregoing.
13.15 Agreement to Terms of Plan, Notice and Addendum. By accepting this Award,
you acknowledge that you have read and understand this Notice, the Addendum to
this Notice, and the Plan, and you specifically accept and agree to the
provisions contained therein.







--------------------------------------------------------------------------------





Addendum to
International Notice of Terms of Restricted Stock Units
In addition to the terms of the Plan and the Notice, the Award is subject to the
following additional terms and conditions as set forth in this Addendum to the
extent you reside and/or are employed in one of the countries addressed herein.
All defined terms as contained in this Addendum shall have the same meaning as
set forth in the Plan and this Notice. To the extent you transfer residence
and/or employment to another country, the special terms and conditions for such
country as reflected in this Addendum (if any) will apply to you to the extent
the Company determines, in its sole discretion, that the application of such
terms and conditions is necessary or advisable in order to comply with local
laws, rules and regulations, or to facilitate the operation and administration
of the Award and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer).
United Kingdom
1.
Clawback and Forfeiture Policy. The following shall modify Section 10.2 of the
Notice:

Clauses (ii) and (iii) of Section 10.2 shall not apply.
This Award and any proceeds resulting from the vesting of this Award are also
subject to clawback and forfeiture in the event you engage in any of the
following conduct, as determined by the Company or its delegate in its sole
discretion, within the Restricted Period: directly or indirectly, for your own
benefit or that of others, (a) be employed by or otherwise provide services to a
Competing Business which is being carried out or to be carried out in any
Restricted Territory; (b) set up or carry on a Competing Business which is being
carried out or to be carried out in any Restricted Territory; (c) solicit,
attempt to solicit, assist in soliciting, entice away, or try to entice away,
from the Company or any Related Company any Key Person; or (d) be personally
involved to a material extent in accepting into employment, recruiting,
engaging, or otherwise using the services of any Key Person. For the avoidance
of doubt, none of the restrictions contained in this Section prevent you from
holding any shares or other securities in any company or from doing anything for
which the Company has given its prior written consent. The Company encourages
you to seek such consent if necessary.
The restrictions this Section are considered by the parties to be fair and
reasonable in all circumstances. Each of the restrictions contained in this
Section, including the sub-paragraphs and sub-clauses thereof, constitutes an
entirely separate, severable and independent restriction. If any restriction is
found to be invalid this will not affect the validity or enforceability of any
of the other restrictions. It is agreed that if any such restrictions by
themselves, or taken together, are for any reason unenforceable, but would be
enforceable if part or parts of the wording were deleted, the relevant
restriction or restrictions shall apply with such deletion(s) as may be
necessary to make it or them valid and enforceable.
For the purposes of this Section, any capitalized terms shall have the following
meaning:
“Competing Business” means any business which competes with or is preparing to
compete with (a) any business carried on by the Company or any Related Company;
or (b) any business which the Company or any Related Company is proposing to
carry on and has taken material steps towards conducting; and in each of cases
(a) and (b) in respect of which business of the Company or Related Company you:
(i) had material responsibilities (including, without limitation, supervisory or
management responsibilities) or carried out material duties; or (ii) otherwise
obtained Relevant Confidential Information, in each case in the course of your
employment.
“Key Person” means any employee, director, or consultant engaged by the Company
or any Related Company who provides or has provided executive, managerial,
supervisory, financial, engineering, creative, professional, technical, account
handling, or similar services to the Company or any Related Company (a) with
whom you have had material dealings; or (b) in respect of whom you have obtained
Relevant Confidential Information about their skills, role, responsibilities,
expertise, or other Relevant Confidential Information or material nonpublic
information relevant to their potential recruitment or engagement, in each case
at any time during the course of your employment.
“Relevant Confidential Information” means information not generally known
outside the Company or any Related Company or information entrusted to the
Company or any Related Company by third parties, which may relate (by way of
example and without limitation) to inventions, formulas, patterns, devices,
methods, processes, computer technology and programming, research, development,
engineering, manufacturing, purchasing, accounting, marketing, or selling, and
may be contained (by way of example and without limitation) in materials such as
drawings, models, data, specifications, records, reports, complications, or
computer programs, and may be in the nature of unwritten knowledge or know-how,
in each case, that may or would be of value to any business which competes or is
preparing to compete with the Company or a Related Company.





--------------------------------------------------------------------------------





“Restricted Period” means the period ending on the earlier of: (a) the second
anniversary of the later of the Vesting Date or the payment date for the Award;
or (b) the six month anniversary of your termination of employment.
“Restricted Territory” means: (a) the United Kingdom; or (b) any other country
where the Company or a Related Company carries out business and in relation to
which you have had material responsibilities (including, without limitation,
supervisory or management responsibilities) or carried out material duties
during the course of your employment; or (c) any other country where the Company
or a Related Company carries out business and in relation to which you acquired
Relevant Confidential Information during the course of your employment.
2.
Income Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 11 of this Notice:

Without limitation to Section 11 of this Notice, you agree that you are liable
for all Tax-Related Items and hereby covenants to pay all such Tax-Related
Items, as and when requested by the Company, the Employer or by Her Majesty’s
Revenue and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and the
Employer against any Tax-Related Items that they are required to pay or withhold
or have paid or will pay on your behalf to HMRC (or any other tax authority or
any other relevant authority).
Notwithstanding the foregoing, if you are a director or executive officer (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are a director or executive officer and income tax due is not
collected from or paid by you within ninety (90) days after the U.K. tax year in
which an event giving rise to the indemnification described above occurs, the
amount of any uncollected tax may constitute a benefit to you on which
additional income tax and national insurance contributions may be payable. You
acknowledge that you ultimately will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer (as
applicable) for the value of any employee national insurance contributions due
on this additional benefit, which the Company and/or the Employer may recover
from you at any time thereafter by any of the means referred to in Section 11 of
this Notice.
3.
Exclusion of Claim. You acknowledge and agree that you shall have no entitlement
to compensation or damages in consequence of the termination of your employment
with the Company or any Related Company for any reason whatsoever and whether or
not in breach of contract, insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to vesting in your RSUs as a
result of such termination, or from the loss or diminution in value of your
RSUs. Upon the grant of your RSUs, you shall be deemed irrevocably to have
waived any such entitlement.

4.
Brexit. To the extent that the United Kingdom is no longer a part of the
European Union following the United Kingdom’s anticipated withdrawal from the
European Union, but the laws discussed herein still apply to the United Kingdom
for a period of time following the anticipated withdrawal, all references to the
European Union shall include the United Kingdom, unless otherwise stated in this
document.






